Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claims 247, 249, 251, 253, 255, 257, 259, 261, 263 and 265-271 are pending in the Claim Set filed 10/05/2022.
Herein, claims 247, 249, 251, 253, 255, 257, 259, 261, 263 and 265-271 are for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 268 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 268 contains the trademark: Opadry II.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark is used to identify/describe a coating; therefore, the identification/description is indefinite.
Specification at paragraphs [00282] and [00284] lists opadry® II along with several other opadry® film coatings, but there is no description of the contents of opadry® II or of any of the other opadry® film coatings.
Clarification is required.
Opadry II (Product Information Brochure, Feb. 2016; attached) states that Opadry II is a high performance film coating system that offers superior film gloss and short processing times (pages 1-2), but does not disclose the contents of Opadry II. 
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ 

Conclusions
Claims 247, 249, 251, 253, 255, 257, 259, 261, 263 and 265-267 and 269-271 directed to the pharmaceutical composition in the form of a tablet comprising an intragranular and extragranular portion as claimed is deemed free of the cited prior art.

Claim 268 is rejected as being indefinite for the reasons as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626